

117 HR 4846 IH: Alternatives to Opioids in the Emergency Department Reauthorization Act of 2021
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4846IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Pascrell (for himself, Mr. McKinley, Ms. DeGette, and Mr. Wenstrup) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo reauthorize a program of grants to hospitals and emergency departments to develop, implement, enhance, or study alternatives to opioids for pain management, and for other purposes.1.Short titleThis Act may be cited as the Alternatives to Opioids in the Emergency Department Reauthorization Act of 2021 or the ALTO Reauthorization Act of 2021.2.Reauthorization of emergency alternatives to opioids programSection 7091 of the SUPPORT for Patients and Communities Act (42 U.S.C. 294i note) is amended—(1)in the section heading, by striking demonstration;(2)in the headings of subsections (a) and (b), by striking demonstration each place it appears;(3)in subsections (a)(1) and (b), by striking demonstration each place it appears;(4)in subsection (f)—(A)by striking Not later than 1 year after completion of the demonstration program under this section and inserting Not later than the end of each of calendar years 2022 and 2028; and (B)by striking demonstration after results of the; and (5)in subsection (g), by striking 2019 through 2021 and inserting 2022 through 2026. 